NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC., _
Petiti0n,er, _
V.
SECRETARY OF VE'I`ERANS AFFAIRS,
Resp0n,dent. '
PARALYZED VETERANS OF AMERICA,
Petiti0n,er,
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
VETERANS OF MODERN WARFARE,
AND NATIONAL VETERANS LEGAL SERVICES
PROGRAM,
Petition.ers,
v.
SECRETARY 0F VETERANS AFFAIRS,
Respondent.

NATIONAL ORG OF VETERANS ADV V. VA
2
2010-7136, -7139, -7142
On petition for review pursuant to 38 U.S.C. Section
502
ON MOTION
ORDER
The Secretary of Veterans Affairs moves without op-
position to consolidate these three cases for briefing and
arg"urnent.
Upon consideration thereof,
IT Is ORDERED THAT:
(1) The motions are granted The revised official cap-
tion is reflected above.
(2) The Secretary should calculate the due date for
his response brief from the latter date of service of a
petitioners opening brief.
NDV 1 9 2010
Date
cc: Barton F. Stichman, Esq.
Doug1as J. Rosinski, Esq
Michael P. Horan, Esq.
Scott D. Austin, Esq.
s20
FOR THE CoURT
lsi J an Horbaly
J an H0rbaly
Clerk
FlLED
u.s. comer oF APPEALs ma
me FEoERAL macon
N0v 19 2010
5AN HORBALY ,
CLERK